Citation Nr: 1758506	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to an initial compensable evaluation for tension headaches.

3.  Entitlement to an initial compensable evaluation for temporomandibular joint disease (TMJ).

4.  Entitlement to an initial evaluation in excess of 10 percent for cervical spondylosis with discogenic disease and facet arthropathy (cervical spine disability).

5.  Entitlement to service connection for bilateral index, long, ring and little finger disabilities.

6.  Entitlement to an initial compensable evaluation for right foot degenerative joint disease of the first metatarsophalangeal joint with a heel spur (right foot DJD with a heel spur).

7.  Entitlement to an initial compensable evaluation for left foot degenerative joint disease of the first metatarsophalangeal joint with a heel spur (left foot DJD with a heel spur).

8.  Entitlement to an initial compensable evaluation for right hand degenerative arthritis of the first carpometacarpal joint (right thumb disability).

9.  Entitlement to an initial compensable evaluation for left hand degenerative arthritis of the first carpometacarpal joint (left thumb disability).

10.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine spondylosis with disc space narrowing at L5-S1 (thoracolumbar spine disability).

11.  Entitlement to an initial compensable evaluation for essential hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  See Notification letters, April 2010 and December 2013 (LCM-VVA).  

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing at the RO in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.  

A February 2016 Board decision denied the hypertension rating claim, and remanded all of the other issues on appeal for further development.  The remanded matters are now returned to the Board for further review.

A November 2016 rating decision awarded higher 10 percent initial ratings for the Veteran's cervical and thoracolumbar spine disabilities, effective September 1, 2009.  As this did not constitute a grant of the full benefits sought on appeal, these matters remain on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

A February 2017 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate that part of the Board decision that denied the hypertension rating claim, and to remand the matter to the Board.  This matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral index, long, ring and little finger disabilities, and higher ratings for right foot DJD, left foot DJD, a right thumb disability, left thumb disability, thoracolumbar spine disability, and essential hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. No plantar fasciitis of the left foot or right foot is shown.

2.  The Veteran's tension headaches are not shown to be manifested by prostrating or incapacitating attacks as contemplated by the schedule.

3.  The Veteran's TMJ is manifested by intra-incisal range of 40 to 50 mm, and range of lateral excursion of 4 to 6 mm.

4.  The Veteran's cervical spine disability is manifested by pain and subtle kyphosis; there is no evidence of forward flexion limited to 15 degrees, ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for a compensable evaluation for tension headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a compensable evaluation for TMJ are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2016 and 2017).

4.  The criteria for an evaluation of 20 percent for a cervical spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Regarding the service connection claim, the Board finds that a February 2009 notice letter (see LCM-VVA), as part of the Benefits Delivery at Discharge Program, notified the Veteran of the evidence necessary to substantiate a claim for service connection, his and VA's respective duties in developing the claims, and of how VA assigns disability ratings and effective dates.  See 38 U.S.C.A. § 5103(a).  

Regarding the initial rating claims, where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and Naval Base Health Clinic (NBHC) treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination or VA medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the plantar fasciitis claim, the Veteran was afforded VA examinations in April 2009 (pre-discharge) and October 2016.  The Board finds VA examination reports to be adequate upon which to base a decision on the claim.  The VA examiners took a history from the Veteran, reviewed the claims file, examined him, and provided adequate rationales for their conclusions.

Regarding the rating claims, the Veteran was provided with VA examinations in April 2009 (pre-discharge) and October 2016.  A September 2009 addendum was also provided for the TMJ claim.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the time of the last VA examinations.  See 38 C.F.R. § 3.327(a) (2016).  The Board adds that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's headaches, TMJ, and cervical spine disability under the applicable rating criteria.  

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.  At the Board hearing, the undersigned VLJ clarified the issues on appeal and explained the concept of service connection, testimony on the elements necessary to substantiate all of the appeals was elicited, the submission of additional evidence was discussed, and the record was held open for 30 days for such.  See 38 C.F.R. § 3.103(c)(2).

In February 2016, the Board remanded the Veteran's claims so that he could be afforded new VA examinations, and the Board directed that the Veteran be asked if there are any additional outstanding treatment records.  Subsequently, the Veteran was afforded new VA examinations in October 2016, which examination reports answered all the questions posed by the Board.  In September 2016, the AMC sent a letter to the Veteran asking that he identify any outstanding treatment records.  The Veteran subsequently submitted several treatment records.  Therefore, the Board finds there was substantial compliance with all of the Board's remand directives.

Neither the appellant nor her representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

A.  Plantar Fasciitis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from August 1985 to August 2009.  He claims that he has bilateral plantar fasciitis due to his active service.  At the Board hearing, he testified that he is flat footed, that his feet get tense and need stretching, he experiences swelling, and that he wears shoe inserts but was not receiving any doctor treatment.

The Veteran's service treatment records do not reflect any treatment for plantar fasciitis.  A June 2001 reenlistment examination report shows that examination of his feet was normal.  See STRs (LCM-VVA) at p.145 of 150.  His June 2001 and August 2002 reports of medical history show he denied experiencing any swollen or painful joints, arthritis, foot trouble, or any bone, joint, or other deformity.  See STRs (LCM-VVA) at p.143 and 147 of 150.  A March 2009 service treatment record (NBHC) shows the Veteran was evaluated by podiatry and flat feet were diagnosed, but no plantar fasciitis.  See STRs (LCM-VVA) at p.98 of 150.  

Post-service, none of the Veteran's VA or private treatment records show any diagnosed plantar fasciitis.

An April 2009 pre-discharge VA examination report shows that bilateral pes planus, bilateral DJD of the first metatarophalangeal joint, right foot hallux valgus, and a right foot heel spur were diagnosed, but no plantar fasciitis.  See LCM- VVA ("Occupational Medicine").  The Board notes that the Veteran is presently service connected for all the other diagnosed conditions found on that VA examination.

An October 2016 VA examination report shows the Veteran reported experiencing bilateral foot pain in both heels and arches that is relieved by his orthotic inserts.  No pain was found on examination.  The examiner also noted there was no evidence of plantar fasciitis on examination.  Pes planus was diagnosed.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Federal Circuit has established that qualifying for entitlement to compensation under 38 U.S.C.A. §§ 1110 and 1131 requires proof of the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001); see also 38 U.S.C.A. §§ 1110, 1131.  Therefore, without a current manifestation of any plantar fasciitis in either foot, service connection for such cannot be granted.  See id.

To the extent that the Veteran, as a lay person, alleges that he does in fact have plantar fasciitis, the Board finds that the Veteran is not shown to be competent to diagnose this type of disability, which requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, in summary, having found no current plantar fasciitis, the Board concludes that service connection for the claimed disability is not warranted, and the benefit of the doubt rule is not for application.

B.  Tension Headaches

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's headaches are currently rated under Diagnostic Code 8100, which provides a noncompensable rating for characteristic prostrating attacks averaging less than one in two months over the last several months; a 10 percent rating for characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating for characteristic prostrating attacks occurring on an average of once a month; and 50 percent for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a (2016).  The rating criteria do not define "prostrating."  "Prostration" is a medical term defined, for example, as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary (32d ed. 2012).

The Veteran was afforded VA examinations in April 2009 and October 2016.

The April 2009 VA examination (pre-discharge) shows the Veteran reported a history of being diagnosed with headaches around 1986.  He reported experiencing headaches as often as once per month, lasting two hours, with symptoms of seeing spots and narrow vision.  He reported he is unable to perform daily functions during flare-ups, but that he did not experienced any functional impairment due to his headaches.  He reported treatment with Tylenol or Advil.  The examiner recorded a diagnosis of tension headaches, noted as based on subjective factors as well as the October 2004 service treatment record entry.  See STRs at p.8 of 150 (diagnosed tension headaches).

The October 2016 VA examination shows the Veteran reported experiencing a frontal/temporal headache approximately once every three months.  He described the headache symptoms as pulsating or throbbing head pain, having an onset in the morning, lasting for three hours, and with symptoms of lightheadedness and sensitivity to light.  The Veteran denied any prescribed medications.  The examiner noted that the Veteran does not have characteristic prostrating attacks of migraine or non-migraine headache pain, and that they did not impact his ability to work.  The examiner also opined that there is no objective evidence of a primary headache disorder on examination, that the Veteran does not meet the diagnostic criteria for migraine headaches.

The Board has also reviewed all of the Veteran's NBHC and VA treatment records dated since 2009, none of which show any complaints of or treatment for headaches.  In fact, several of the Veteran's recent NBHC records specifically note "no headaches,"  albeit the Board acknowledges that the Veteran's NBHC problem list includes headaches.  A January 2010 VA treatment record shows he reported no recent headache problems, and that they were almost seasonal.  See CAPRI, received September 2016 at p.4 of 40.

The Veteran testified at the September 2015 Board hearing that he experiences headaches once every one or two months that involve symptoms of pain in his forehead and around his eyes, that he takes Tylenol for treatment, and that when he experiences a headache, he cannot engage in daily activities such as going to the grocery store, or to his son's sporting events, and he testified he missed two days of work in the last year due to headaches. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tension headache symptoms meet the criteria for a compensable rating under Diagnostic Code 8100.  The Board acknowledges that the Veteran reported in his August 2012 appeal that he experiences "prostrating" attacks once every two months.  See LCM-VVA.  The Board finds the credibility of his report to be diminished, however, by the fact that his NHBC treatment records dated since 2009 show that he frequently reported "no headaches," and they show no reports of or treatment for any prostrating attacks.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  In other words, the Board finds the Veteran's denial of experiencing headaches to NBHC clinicians during the period on appeal to be more credible than his statement to VA in support of his claim.  Moreover, the Board ultimately finds the October 2016 VA examiner's opinion that the Veteran experiences no prostrating attacks to be more probative based on the examiner's medical background and expertise.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

As noted above, the Board acknowledges that the Veteran testified at the Board hearing that he experiences headaches once every one or two months that involve symptoms of pain in his forehead and around his eyes, and which prevent him from engaging in various daily activities.  Unfortunately, however, without credible evidence of prostrating types of attacks, the criteria for a compensable rating cannot be met.

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced symptoms outside of those listed in the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board") (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

Therefore, the Board concludes that entitlement to a compensable rating for tension headaches is not warranted; as a preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application. 

C.  TMJ

The Veteran's TMJ is currently assigned a noncompensable rating under Diagnostic Code 9905, effective September 1, 2009.  The Veteran seeks a higher initial rating.  See Notice of disagreement, September 2010.

The schedular rating criteria for dental disabilities were amended, effective September 10, 2017.  See 82 Fed. Reg. 36,080 (August 3, 2017).  Prior to amendment, old Diagnostic Code 9905, temporomandibular articulation, limited motion of, provided a 10 percent rating for inter-incisal range of 31 to 40 mm.  A 20 percent rating is provided for inter-incisal range of 21 to 30 mm.  A 30 percent rating is provided for inter-incisal range of 11 to 20 mm.  A 40 percent rating is provided for inter-incisal range of zero to 10 mm.  A 10 percent rating is also provided for range of lateral excursion of zero to 4 mm.  See 38 C.F.R. § 4.150 (2016).  A Note provides that the ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

Effective September 10, 2017, new Diagnostic Code 9905 provides, for an inter-incisal range of 0 to 10 mm of maximum unassisted vertical opening - a 50 percent rating with dietary restrictions to all mechanically altered foods; or a 40 percent rating without dietary restrictions to all mechanically altered foods.  For an inter-incisal range of 11 to 20 mm of maximum unassisted vertical opening - a 40 percent rating with dietary restrictions to all mechanically altered foods; or a 30 percent rating without dietary restrictions to all mechanically altered foods.  For an inter-incisal range of 21 to 29 mm of maximum unassisted vertical opening - a 40 percent rating with dietary restrictions to full liquid and pureed foods; or a 30 percent rating with dietary restrictions to soft and semi-solid foods; or a 20 percent rating without dietary restrictions to mechanically altered foods.  For an inter-incisal range of 30 to 34mm of maximum unassisted vertical opening - a 30 percent rating with dietary restrictions to full liquid and pureed foods; or a 20 percent rating with dietary restrictions to soft and semi-solid foods; or a 10 percent rating without dietary restrictions to mechanically altered foods.  For lateral excursion range of motion of 0 to 4 mm, a 10 percent rating is provided.  See 38 C.F.R. § 4.150 (effective September 10, 2017).

Note (1) to new Diagnostic Code 9905 provides that ratings for limited interincisal movement shall not be combined with ratings for limited lateral excursion.  Note (2) provides that for VA compensation purposes, the normal maximum unassisted range of vertical jaw opening is from 35 to 50 mm.  Note (3) provides that for VA compensation purposes, mechanically altered foods are defined as altered by blending, chopping, grinding or mashing so that they are easy to chew and swallow.  There are four levels of mechanically altered foods: full liquid, puree, soft, and semisolid foods.  To warrant elevation based on mechanically altered foods, the use of texture-modified diets must be recorded or verified by a physician.  See 38 C.F.R. § 4.150 (effective September 10, 2017).

In this particular case, the Board will evaluate the Veteran's claim under both sets of schedular criteria, and apply the most beneficial to the Veteran, except that the newly amended regulation will not be applied retroactively.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003) ("Congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result.").

An April 2009 VA examination report shows the Veteran reported being diagnosed with TMJ, that he uses a mouth guard for treatment, and has no symptoms.  See LCM-VVA ("Dental").  Examination of temporomandibular articulation revealed night grinding and some popping.  Inter-incisal motion was more than 40 mm, and the range of right and left lateral excursion was more than 4 mm.  The examiner diagnosed minor TMJ.

A September 2009 addendum shows the same VA examiner noted that a review of the Veteran's service dental records dated through 2009 failed to reveal any complaints or treatment for TMJ, and at the time of the April 2009 dental examination, the Veteran did not describe any symptoms, range of motion was noted as within normal limits, there was no objective evidence of TMJ observed at the time of the examination, and no pain or painful motion.

An October 2016 VA examination report shows the examiner noted the Veteran experienced no functional loss due to his TMJ, no pain, including no evidence of pain with chewing, there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no evidence of crepitus or clicking of joints or soft tissue.  Range of inter-incisal movement was 50 mm, and range of lateral excursion was 6mm.  Repetitive use testing revealed no additional functional loss or range of motion loss.  The examiner noted that no pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time.  No flare-ups were noted.  No other pertinent findings were found.  Imaging studies revealed no degenerative or traumatic arthritis.  The examiner opined that the Veteran's TMJ did not affect his ability to work.  

The Board has reviewed all of the Veteran's VA treatment records and Naval Base Health Clinic (NBHC) records, none of which show any complaints of TMJ during the period on appeal, and which do not show ranges of inter-incisal movement or lateral excursion more limited than that shown on the two VA examination reports above.

In light of the above, the Board finds that the preponderance of the evidence is against finding that the criteria for a compensable rating for the Veteran's TMJ are met under the old or new rating criteria.  As shown above, his inter-incisal movement has not been shown to be limited to 31 to 40 mm, or 31 to 34 mm, and his lateral excursion has not been shown to be limited to 4 mm.  Therefore, the criteria for a compensable rating are not met.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

With regard to assigning higher ratings under 38 C.F.R. § 4.40 and 4.45, the Board notes that there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  Therefore, the Board concludes that the greater weight of evidence is against assigning a higher evaluation.  See Deluca v. Brown, 8 Vet.App. 202, 205 (1995).  

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced symptoms outside of those listed in the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board") (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

Therefore, the Board concludes that entitlement to a compensable rating for the Veteran's TMJ is not warranted; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.

D.  Cervical Spine

The Veteran's cervical spine disability is currently assigned a 10 percent rating under Diagnostic Code 5242, effective September 1, 2009.  The Veteran seeks a higher initial rating.  See Notice of Disagreement, September 2010.

With regard to the cervical spine, the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235-5242) provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities. 38 C.F.R. § 4.71a (2016).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2016).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran was afforded VA examinations in April 2009 and October 2016.

The April 2009 VA examination report shows examination of the cervical spine revealed no evidence of radiating pain on movement, no muscle spasm, and no tenderness.  No ankylosis was found.  Range of motion testing revealed flexion to 45 degrees, extension 45 degrees, right and left lateral flexion 45 degrees, and right and left lateral rotation to 80 degrees.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted there were no signs of IVDS or nerve root involvement.  Neurological examination of the upper extremities revealed motor function and sensory function was within normal limits, and reflexes were 2+.  The examiner noted that an x-ray report noted degenerative arthritis and joint narrowing, mid-cervical spondylosis with discogenic disease and facet arthropathy with mild-to-moderate foraminal narrowing, and reversal of the cervical normal lordosis, which may reflect spasm.  The examiner diagnosed subtle kyphosis of the cervical spine.

The October 2016 VA examination report shows the Veteran reported experiencing episodic neck pain and stiffness made worse by increased exertion and physical activity, and occasionally due to sleeping positions.  The examiner noted the Veteran did not endorse any radicular symptoms.  The Veteran reported no flare-ups.  Range of motion testing revealed forward flexion to 40 degrees, extension to 40 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 70 degrees.  No additional functional loss or loss of motion was found after repetitive use testing.  The examiner noted there was no objective evidence of pain on range of motion testing, including after repetitive use, and that there was no fatigue, weakness, or incoordination.  The examiner opined that the Veteran's reported pain did not cause any functional loss.  No guarding, or muscle spasm of the cervical spine was found.  Strength testing in the upper extremities was 5/5, deep tendon reflexes were 2+, and sensory examination was normal.  The examiner noted again that the Veteran had no signs or symptoms of radiculopathy and no radicular pain.  No ankylosis was found.  No associated neurologic abnormalities were found.  The examiner noted that the Veteran does not have IVDS episodes requiring bed rest.  The examiner opined that the Veteran's cervical spine disability does not affect his ability to work.

The Board has also reviewed all of the Veteran's VA and NBHC treatment records, which do not show any symptoms more severe than that shown on the VA examinations noted above.

In light of all of the above evidence of record, the Board finds that the criteria for a 20 percent rating have been met based on the fact that kyphosis, albeit subtle, was found at the time of the April 2009 VA examination based on x-rays, and possible guarding was also noted.  While the Board acknowledges that the next October 2016 VA examination report did not note kyphosis, the Board notes that no x-ray was performed in connection with that examination.  Therefore, the Board finds that entitlement to the next higher 20 percent rating is warranted for the entire period on appeal.

The Board finds that the preponderance of the evidence is against finding that the criteria for a rating in excess of 20 percent are met or approximated.  As shown above, forward flexion has never been shown to be limited to 15 degrees or less, and no ankylosis is shown.  The Board further finds that the Veteran is not shown to meet the criteria for a higher rating under the Formula for Rating IVDS because no incapacitating episodes are shown.

With regard to assigning higher ratings according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain.  See, e.g., Notice of disagreement, September 2010; Appeal, August 2012.  The Board has considered pain as limiting his ranges of motion as described above (i.e., as limiting his ranges of motion as shown on VA examination).  The Board finds, however, that painful motion is already contemplated by the currently assigned 20 percent rating.  In addition, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, beyond that already noted by all of the VA examiners.  

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced symptoms outside of those listed in the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board") (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

Therefore, the Board concludes that entitlement to a 20 percent rating for the Veteran's cervical spine disability is warranted; and entitlement to an evaluation in excess of 20 percent for a cervical spine disability is not warranted; the benefit of the doubt rule is not for application. 


ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.

Entitlement to an initial compensable evaluation for tension headaches is denied.

Entitlement to an initial compensable evaluation for TMJ is denied.

Entitlement to an initial evaluation of 20 percent for a cervical spine disability is granted.


REMAND

A.  Fingers

The Veteran served on active duty from August 1985 to August 2009.  He claims that he has right and left index, long, ring and little finger disabilities due to his active service.  He has reported pain and stiffness in his hands.  See Notice of disagreement, September 2010 (LCM-VVA); Appeal, August 2012 (LCM-VVA).

The recent October 2016 VA examination notes that no disability of the fingers was found.  As noted above regarding the bilateral thumb rating claims, however, no x-rays were performed, which bilateral thumb claims are being remanded for a new VA examination, including x-rays.  Therefore, the Board finds that the bilateral finger claims should also be remanded for a new VA examination, including x-rays, to determine the nature and etiology of the claimed right and left index, long, ring and little finger disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

B.  Right and Left Foot DJD 

The Veteran's right and left foot DJD with heel spurs are currently assigned noncompensable ratings (each), effective September 1, 2009.  The Veteran seeks higher initial ratings.  See Notice of Disagreement, September 2010.

The Veteran was most recently afforded a VA examination in October 2016.  After the Board had remanded the claim, however, the Court recently held in Correia that a musculoskeletal VA examination (knees) was inadequate for rating purposes because it did not include "the results of range of motion testing 'for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.'"  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the October 2016 VA examination report does not reflect weight bearing ranges of motion, both active and passive.  Therefore, regrettably, these matters must be remanded so that the Veteran may be afforded a new VA examination. 

In addition, the October 2016 VA examiner noted in the report that there was no DJD found on examination.  In that regard, the Board notes that no x-rays were taken in connection with the October 2016 examination.  Prior to, however, April 2009 x-rays performed in connection with the prior April 2009 VA examination revealed a mild or subtle osteoarthrosis of the right first metatarsophalangeal joint bilaterally.  See C&P Exam (LCM-VVA), April 2009 ("Occupational Medicine" - fourth report chronologically listed) at p.7-8 of 19.  Therefore, on remand, the new VA examination should include x-rays of the Veteran's feet.

C.  Bilateral Thumb DJD

The Veteran's right and left thumb DJD are currently assigned noncompensable ratings (each), effective September 1, 2009.  The Veteran seeks higher initial ratings.  See Notice of Disagreement, September 2010.

The Veteran was most recently afforded a VA examination in October 2016 pursuant to the February 2016 Board remand.  As explained above, after the February 2016 Board remand was issued, the Court held in Correia that a VA musculoskeletal examination (knees) was inadequate because it did not include "the results of range of motion testing 'for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.'"  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, these matters should also be remanded for a new VA examination that includes weight bearing ranges of motion, both active and passive.  

In addition, the October 2016 VA examiner noted in the report that there was no DJD found on examination.  In that regard, the Board notes that no x-rays were taken in connection with the examination.  Prior to, however, April 2009 x-rays performed in connection with the prior April 2009 VA examination revealed slight osteoarthritis of the right and left first carpometacarpal joint (thumb).  See C&P Exam (LCM-VVA), April 2009 ("Occupational Medicine" - second of two uploaded reports) at p.3-4 of 19.  Therefore, on remand, an x-ray should be performed in connection with the VA examination.

D.  Thoracolumbar

The Veteran's thoracolumbar spine disability is assigned a 10 percent rating, effective September 1, 2009.  The Veteran seeks a higher initial rating.  See Notice of Disagreement, September 2010.

The Veteran was most recently afforded a VA examination in October 2016 pursuant to the February 2016 Board remand.  As explained above, after the February 2016 Board remand was issued, the Court held in Correia that a VA musculoskeletal examination (knees) was inadequate because it did not include "the results of range of motion testing 'for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.'"  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, this matter should also be remanded for a new VA examination that includes weight bearing ranges of motion, both active and passive.  

E.  IR HTN

The Veteran's hypertension is currently assigned a noncompensable rating, effective September 1, 2009.  The Veteran seeks a higher initial rating.  See Notice of disagreement, September 2010.

As noted in the introduction, a February 2016 Board decision denied the claim, which decision was partially vacated by a July 2017 Court Order based on a joint motion by the parties.  The basis of the joint motion was the fact that the Veteran's testimony at the Board hearing may have indicated worsening since the last VA examination in April 2009.  Therefore, the Board will remand the claim so that the Veteran may be afforded a new VA examination to ascertain the current severity of his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and the etiology of his claimed right and left index, long, ring and little finger disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  X-rays must be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any right or left index, middle, ring, or little finger disability identified on examination is related to his active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Schedule a new VA examination to address the current severity of the Veteran's service-connected 
a) right and left foot DJD with a heel spur; b) right and left thumb DJD; and c) thoracolumbar spine disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  X-rays must be performed.  A complete rationale for any opinions expressed should be provided.

Please emphasize to the VA examiner that passive and active range of motion testing - in both weight-bearing and nonweight-bearing - must be performed for all the disabilities being examined.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).

3.  Schedule a new VA examination to address the current severity of the Veteran's service-connected hypertension.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


